Case: 20-10589       Document: 00515811276            Page: 1      Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                     No. 20-10589                          April 7, 2021
                                  Conference Calendar                    Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Pablo Hernandez-Guzman,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:19-CR-337-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Pablo
   Hernandez-Guzman has moved to withdraw and has filed a brief per Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Hernandez-Guzman has not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10589     Document: 00515811276          Page: 2   Date Filed: 04/07/2021




                                   No. 20-10589


         We have reviewed counsel’s brief and the relevant portions of the
   record. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, the motion to withdraw
   is GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.




                                        2